Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Spellberg on 09/28/21.
The application has been amended as follows: 
1. (Original) A method of reducing CD4+ regulatory T cells and increasing CD8+ 	memory T cells for treating cancer in a patient comprising periodically subcutaneously 	administering to the patient a dose of the fusion protein of SEQ ID NO:1, or a fusion 	protein having a sequence identity of at least 80% over a contiguous sequence of 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant claims is (US 2014/0234962), which teaches SEQ ID NO: 26, which is identical to instantly claimed SEQ ID NO: 1. However, this reference does not teach or suggest that the subject must have cancer that will be effectively treated by a periodic subcutaneous dosages that in vivo data to show the effectiveness of the claimed method on either types of cells or cell proliferation in general. As such, the claims are novel and unobvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JEANETTE M LIEB/               Primary Examiner, Art Unit 1654